Case 0:19-cv-61509-WPD Document 17 Entered on FLSD Docket 10/03/2019 Page 1 of 22



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

    ANGEL BAKOV, and KINAYA                         )
    HEWLETT, individually and on behalf of all      )
    others similarly situated,                      )       Case No. 0:19-CV-61509-WPD
                                                    )
                                   Plaintiffs,      )
                    v.                              )       FIRST AMENDED
                                                    )       CLASS ACTION COMPLAINT
    CONSOLIDATED TRAVEL HOLDINGS                    )
    GROUP, INC., a Florida corporation,             )       JURY TRIAL DEMANDED
    JAMES H. VERRILLO, an individual,               )
    DANIEL E. LAMBERT, an individual,               )
    JENNIFER POOLE, an individual, DONNA            )
    HIGGINS, an individual, THE                     )
    MARKETING SOURCE, INC., a Florida               )
    corporation, VANCE L. VOGEL, SUN                )
    BRIDGE SYSTEMS, LLC, a Florida                  )
    corporation, and CLIFFORD ALBRIGHT,             )
    an individual,                                  )
                                                    )
                                   Defendants.      )


             Plaintiffs Angel Bakov and Kinaya Hewlett bring this Class Action Complaint against

   Defendants Consolidated Travel Holdings Group, Inc., James H. Verrillo, Daniel E. Lambert,

   Jennifer Poole, and Donna Higgins, The Marketing Source, Inc., Vance L. Vogel, Sun Bridge

   Systems, LLC, Clifford Albright on behalf of themselves and all others similarly situated, and

   allege upon personal knowledge as to themselves and their own experiences, upon record and

   testimonial evidence, upon investigation of counsel, and, as to other matters, upon information and

   belief:

   I.        INTRODUCTION

             1.    Defendants authorized, directed, or participated in a call center located in India

   making robocalls to millions of people around the U.S. offering a “free cruise.” Those calls were

   all made using “prerecorded voice,” within the meaning of the Telephone Consumer Protection



                                                   1
Case 0:19-cv-61509-WPD Document 17 Entered on FLSD Docket 10/03/2019 Page 2 of 22



   Act, 47 U.S.C. § 227 (“TCPA”), and without the express written consent of the people answering

   those calls. Defendants’ thus violated the TCPA on a massive scale.

   II.     JURISDICTION AND VENUE

           2.      The Court has original jurisdiction of this action because Plaintiffs’ claim arises

   under laws of the United States. See 28 U.S.C. § 1331. The Court also has original jurisdiction of

   this action because the matter in controversy exceeds the sum or value of $75,000, exclusive of

   interest and costs, and is between citizens of different States. See 28 U.S.C. § 1332(a)(1). Plaintiffs

   are citizens of Illinois and California and Defendants are all citizens of Florida.

           3.      The Court has personal jurisdiction over Defendants because they are all operating,

   conducting, engaging in, or carrying on a business or business venture in this state or have an

   office or agency in this state. Fla. Stat. Ann. § 48.193(1)(a)(1). The Court also has personal

   jurisdiction over Defendants because they all have engaged in substantial and not isolated activity

   within this state. Fla. Stat. Ann. § 48.193(2).

           4.      Venue is proper in this District because all Defendants reside in the State and some

   or all the Defendants reside within this district. See 28 U.S.C. § 1391(b)(1). Venue is also proper

   in this District because a substantial part of the events or omissions giving rise to the claim

   occurred here. See 28 U.S.C. § 1339(b)(2).

   III.    PLAINTIFFS

           A.      Angel Bakov

           5.      Plaintiff Angel Bakov is an individual domiciled in Cook County, Illinois and a

   citizen of the State of Illinois.




                                                     2
Case 0:19-cv-61509-WPD Document 17 Entered on FLSD Docket 10/03/2019 Page 3 of 22



          6.      Defendants’ Indian call center operator, Virtual Voice Technologies Pvt. Ltd.

   (“Virtual Voice”) called Mr. Bakov March 26, 2015, March 27, 2015, April 17, 2015, April 27,

   2015, and—after filing the initial complaint in the Illinois Class Action—June 17, 2015.

          7.      Mr. Bakov answered several of these calls from Virtual Voice, including the call in

   June 2015, and, when he did, he heard “Hi, this is Jennifer with Holiday Cruise Line on a recorded

   line. Can you hear me okay?”

          8.      Mr. Bakov never consented to receiving these calls.

          9.      These calls annoyed and frustrated Mr. Bakov.

          10.     In particular, the call which occurred on June 17, 2015 was highly intrusive and

   upsetting. After Defendants had already made four unsolicited calls using prerecorded voice to

   Mr. Bakov, Mr. Bakov instituted the Illinois Class Action. Then, Defendants had the nerve to call

   him again.

          11.     Mr. Bakov received his final call on his cell phone while he was at his office where

   he was employed as an attorney. His cell phone ringer was activated and the phone rang. Mr.

   Bakov then picked up the call and heard the familiar prerecorded prompts from “Jennifer with

   Holiday Cruise Line.”

          12.     During the time Mr. Bakov received his call, he was interrupted from the work he

   was performing on behalf of his clients.

          B.      Kinaya Hewlett

          13.     Plaintiff Kinaya Hewlett is an individual domiciled in Sacramento County,

   California and a citizen of the State of California.

          14.     Virtual Voice called Ms. Hewlett on many occasions throughout 2015 and 2016.

   Ms. Hewlett’s records identify calls from numbers associated with Defendants on January 22,




                                                     3
Case 0:19-cv-61509-WPD Document 17 Entered on FLSD Docket 10/03/2019 Page 4 of 22



   2015, January 24, 2015, January 27, 2015, March 8, 2016, and March 14, 2016. However, because

   Defendants used thousands of outgoing numbers during the Holiday Cruise Line campaign, this

   list is not exhaustive of all the calls Ms. Hewlett received from Defendants.

          15.     Ms. Hewlett answered the calls she received from Virtual Voice in March 2016

   and, when she did, heard a prerecorded voice say, “Hi, this is Jennifer with Holiday Cruise Line

   on a recorded line. Can you hear me okay?”

          16.     Ms. Hewlett never consented to receiving these calls.

          17.     Ms. Hewlett received calls in March 2016 while she was in the house where she

   worked and lived as a home health aide.

          18.     These calls annoyed and frustrated Ms. Hewlett so badly that she began screaming

   at the phone when she received the calls in March 2016. At this point, a live person came onto the

   line and began screaming back at her.

          19.     Ms. Hewlett was so distressed from the calls that she went on to spend money on

   purchasing a new phone plan so that Defendants would not know her new phone number.

   IV.    DEFENDANTS

          A.      Consolidated Travel Holdings Group, Inc.

          20.     Consolidated Travel Holdings Group (“Consolidated Holdings”) is a Florida

   corporation with its principal place of business at 100 W. Cypress Creek Road, Suite 640, Fort

   Lauderdale, Florida 33309.

          21.     Consolidated Holdings wholly owns non-party Consolidated World Travel, Inc.

   (“Consolidated Travel”) and Caribbean Cruise Line, Inc. (“Caribbean”). Consolidated Travel is a

   defendant in a related class, described below. Partial summary judgment was entered against

   Caribbean in an unrelated TCPA class action, which has since settled.




                                                    4
Case 0:19-cv-61509-WPD Document 17 Entered on FLSD Docket 10/03/2019 Page 5 of 22



          B.      James H. Verrillo

          22.     Mr. Verrillo is an individual domiciled at 88987 Old Highway, Tavernier, Florida

   33070-4008 and a citizen of the State of Florida.

          23.     Mr. Verrillo owns or controls, or has owned or controlled, numerous businesses in

   the marketing and hospitality industries, including Consolidated Holdings, Consolidated Travel,

   and Caribbean.

          24.     During the relevant time, Consolidated Holdings had two directors. Mr. Verrillo

   was one of them.

          25.     Mr. Verrillo ran the operations of Consolidated Travel, oversaw all its departments

   (including marketing, fulfillment, and customer service), determined salaries for higher-ranking

   employees, and, together with Mr. Lambert, made the decision to wind down its U.S. operations

   in March 2016.

          26.     Mr. Verrillo authorized the illegal telemarketing campaign at issue in this lawsuit

   by, among other things, authorizing payments to Virtual Voice and others and receiving reporting

   regarding call volume and other similar matters.

          27.     Since he has been involved in telemarketing for years, has been the subject of

   multiple government investigations regarding the illegality of his telemarketing activities, has

   entered multiple settlement agreements with State Attorneys General barring him from engaging

   in conduct at issue in this case, has been named as a defendant in numerous private lawsuits

   alleging TCPA violations, and has had judgment for TCPA violations entered against a company

   he owns or controls (Caribbean), Mr. Verrillo’s failure to comply with the law was intentional or

   represents a gross failure on his part.




                                                      5
Case 0:19-cv-61509-WPD Document 17 Entered on FLSD Docket 10/03/2019 Page 6 of 22



           C.     Daniel E. Lambert

           28.    Mr. Lambert is an individual domiciled at 100 W Cypress Creek Rd, Suite 640,

   Fort Lauderdale, Florida 33309-2181 and a citizen of the State of Florida.

           29.    Mr. Lambert owns or controls, or has owned or controlled, numerous businesses in

   the marketing and hospitality industries, including Consolidated Holdings, Consolidated Travel,

   and Caribbean.

           30.    During the relevant time, Consolidated Holdings had two directors. Mr. Lambert

   was one of them.

           31.    Mr. Lambert ran the operations of Consolidated Travel, oversaw all departments

   (including marketing, fulfillment, and customer service), determined salaries for higher-ranking

   employees, and, together with Mr. Verrillo, decided to wind down its U.S. operations in March

   2016.

           32.    Mr. Lambert authorized the illegal telemarketing campaign at issue in this lawsuit

   by, among other things, authorizing the agreement between Consolidated Travel and Virtual Voice

   and receiving reporting regarding call volume and other similar matters.

           33.    Since he has been involved in telemarketing for years, has been the subject of

   multiple government investigations regarding the illegality of his telemarketing activities, has

   entered multiple settlement agreements with State Attorneys General barring him from engaging

   in conduct at issue in this case, has been named as a defendant in numerous private lawsuits

   alleging TCPA violations, and has had judgment for TCPA violations entered against a company

   he owns or controls (Caribbean), Mr. Lambert’s failure to comply with the law was intentional or

   represents a gross failure on his part.




                                                   6
Case 0:19-cv-61509-WPD Document 17 Entered on FLSD Docket 10/03/2019 Page 7 of 22



          D.      Jennifer Poole

          34.     Defendant Jennifer Poole is an individual domiciled at 6762 NW 70th Avenue,

   Tamarac, Florida 33321 and a citizen of the State of Florida.

          35.     During the Class Period, Ms. Poole was President and Director of Marketing for

   Consolidated Travel.

          36.     Ms. Poole participated in the illegal telemarketing campaign at issue in this lawsuit

   by, among other things, testing the use of prerecorded voice in telemarketing calls, revising and

   approving the script used to create the prerecorded voice files VVT used, controlling the flow of

   calls transferred by VVT to CWT and its affiliates’ call centers in the U.S., providing various

   forms of day-to-day oversight or support for the campaign, and receiving and analyzing reporting

   regarding call volume and other similar matters.

          37.     Since she has been involved in telemarketing for years, has been employed by

   companies that were the subject of multiple government investigations regarding the illegality of

   those companies’ telemarketing activities, and has been named as a defendant in numerous private

   lawsuits alleging TCPA violations, Ms. Poole’s failure to comply with the law was intentional or

   represents a gross failure on her part.

          E.      Donna Higgins

          38.     Ms. Higgins is an individual domiciled at 5371 NE 17th Terrace, Fort Lauderdale,

   Florida 33334 and a citizen of the State of Florida.

          39.     During the Class Period, Ms. Higgins was the President and Marketing Manager of

   Consolidated Travel.

          40.     Ms. Higgins authorized and participated in the illegal telemarketing campaign at

   issue in this lawsuit by, among other things, executing agreements with Virtual Voice, The




                                                      7
Case 0:19-cv-61509-WPD Document 17 Entered on FLSD Docket 10/03/2019 Page 8 of 22



   Marketing Source, Inc., and Media Monitors, Inc., coordinating quality control work for the

   campaign, interacting with call centers, monitoring the compliance with “Do Not Call” requests,

   and receiving and analyzing reporting regarding call volume and other similar matters.

          41.     Since she has been involved in telemarketing for years and has been employed by

   companies that were the subject of multiple government investigations regarding the illegality of

   those companies’ telemarketing activities, Ms. Higgins’ failure to comply with the law was

   intentional or represents a gross failure on her part.

          F.      The Marketing Source, Inc.

          42.     The Marketing Source, Inc. is a Florida corporation with its principal place of

   business at 16332 Gulf Blvd, No. 2A, Redington Beach, FL 33708.

          43.     For a part of the Class Period, The Marketing Source interacted with Virtual Voice,

   it provided quality control services with respect to the illegal telemarketing campaign at issue in

   this action, it had complete access to the telemarketing software and underlying systems Virtual

   Voice call center agents used to make calls for the campaign, it trained Virtual Voice call center

   agents to make those calls, it monitored the calls Virtual Voice agents made, it accessed and

   listened to audio recordings of those calls, it communicated with and provided reporting to Virtual

   Voice regarding the performance of its agents, and it communicated with and provided reporting

   to Consolidated Travel regarding the performance of Virtual Voice agents and other matters related

   to the campaign. Consolidated Travel paid The Marketing Source to provide these services.

          G.      Vance L. Vogel

          44.     Mr. Vogel in an individual domiciled at 17745 Gulf Boulevard, Reddington Shores,

   Florida 33708 and a citizen of the State of Florida.




                                                     8
Case 0:19-cv-61509-WPD Document 17 Entered on FLSD Docket 10/03/2019 Page 9 of 22



          45.     Mr. Vogel is the sole owner of The Marketing Source. Mr. Vogel was also the sole

   of owner of Media Monitors, Inc., which was also a Florida corporation, shared an address with

   The Marketing Source, and provided Consolidated Travel with the same services The Marketing

   Source provided. However, Media Monitors has since been dissolved.

          46.     Mr. Vogel authorized and participated in the illegal telemarketing campaign at

   issue in this lawsuit by, among other things, providing quality control services with respect to the

   illegal telemarketing campaign at issue in this action, accessing the telemarketing software and

   underlying systems Virtual Voice call center agents used to make calls for the campaign, training

   Virtual Voice call center agents to make those calls, monitoring the calls Virtual Voice agents

   made, accessing and listening to audio recordings of those calls, communicating with and

   providing reporting to Virtual Voice regarding the performance of its agents, and communicating

   with and providing reporting to Consolidated Travel regarding the performance of Virtual Voice

   agents and other matters related to the campaign.

          47.     Since he has been involved in telemarketing for years, has been the subject of

   multiple government investigations regarding the illegality of his marketing activities, and has

   entered multiple settlement agreements with State Attorneys General barring him from engaging

   in certain conduct at issue in this case, Mr. Lambert’s failure to comply with the law was

   intentional or represents a gross failure on his part.

          H.      Sun Bridge Systems, LLC

          48.     Sun Bridge Systems, LLC (“Sun Bridge”) is a Florida limited liability company

   with its principal place of business at 518 Lakewood Drive, Oldsmar, Florida 34677.

          49.     During the Class Period, Sun Bridge interacted with Virtual Voice, it provided

   Virtual Voice with the telemarketing software it used to conduct the illegal telemarketing




                                                      9
Case 0:19-cv-61509-WPD Document 17 Entered on FLSD Docket 10/03/2019 Page 10 of 22



   campaign at issue in this action, it provided Virtual Voice multiple logins per agent, it provided

   support services related to use of that software, it had complete access to that software and

   underlying systems, it trained Virtual Voice call center agents to make those calls, and it

   communicated with and provided reporting to Consolidated Travel regarding the performance of

   Virtual Voice agents and other matters related to the campaign. Consolidated Travel paid Sun

   Bridge to provide these services.

           I.      Clifford Albright

           50.     Mr. Albright is an individual domiciled at 518 Lakewood Drive, Oldsmar, Florida

   34677 and a citizen of the State of Florida.

           51.     Mr. Albright is the sole owner of Sun Bridge and singlehandedly developed and

   coded the telemarketing software Virtual Voice used to conduct the illegal telemarketing campaign

   at issue in this action.

           52.     During the Class Period, Mr. Albright interacted with Virtual Voice, he provided

   Virtual Voice with the telemarketing software it used to make outbound telemarketing calls, he

   rented the server space in Tampa, Florida that hosted this software, he provided Virtual Voice

   multiple logins per agent for use of that software, he provided support services related to use of

   that software, he had complete access to that software and underlying systems, he trained Virtual

   Voice call center agents to make those calls, and he communicated with and provided reporting to

   Consolidated Travel regarding the performance of Virtual Voice agents and other matters related

   to the campaign.

           53.     Since he has been involved in telemarketing for years, Mr. Albright’s failure to

   comply with the law was intentional or represents a gross failure on his part.




                                                   10
Case 0:19-cv-61509-WPD Document 17 Entered on FLSD Docket 10/03/2019 Page 11 of 22



   V.     THE ILLINOIS CLASS ACTION

          54.     Plaintiffs Bakov and Hewlett are court-appointed class representatives in Bakov, et

   al. v. Consolidated World Travel, Inc. (d/b/a Holiday Cruise Line), No. 15-cv-2980 (N.D. Ill.) (the

   “Illinois Class Action”), currently pending before Hon. Harry D. Leinenweber, U.S.D.J.

          55.     The Class Judge Leinenweber certified is defined as persons (1) who Virtual Voice

   Technologies called from December 29, 2014 through March 20, 2016, to market a cruise aboard

   the Grand Celebration cruise liner sold by Consolidated Travel, and (2) who answered such calls

   in the state of Illinois. See Exhibit A at 10, 36–40, 62 (Memorandum Opinion and Order, dated

   Mar. 21, 2019).

          56.     In the Illinois Class Action, Plaintiffs are pursuing a single claim against

   Consolidated Travel for violations of the TCPA.

          57.     This lawsuit asserts the same claim on behalf of the same Class against additional

   parties who authorized, directed, or participated in the illegal telemarketing campaign at issue in

   the Illinois Class Action.

          58.     Some of the Defendants were named in the Illinois Class Action but were dismissed

   for lack of jurisdiction on August 4, 2016. Before Plaintiffs filed their initial Complaint in that

   matter. (While Plaintiffs’ cases were consolidated in Illinois, where Mr. Bakov resides,

   Consolidated Travel and Defendants all reside within the District or are otherwise subject to this

   Court’s jurisdiction.) Those Defendants are Consolidated Holdings, Mr. Verrillo, Mr. Lambert,

   Ms. Poole, and Ms. Higgins. These Defendants each own or control Consolidated Travel or were

   employed by Consolidated Travel during the relevant time period. See Exhibit B at 2–7

   (Memorandum Opinion and Order, dated Aug. 4, 2016). Before the Northern District of Illinois

   determined Defendants Consolidated Holdings, Mr. Verillo, Mr. Lambert, Ms. Poole, and Ms.




                                                   11
Case 0:19-cv-61509-WPD Document 17 Entered on FLSD Docket 10/03/2019 Page 12 of 22



   Higgins are not subject to its jurisdiction, no binding judgment was or could have been entered

   against them by that Court.

          59.     The other Defendants are The Marketing Source, Mr. Vogel, Sun Bridge, and

   Mr. Albright. They are also each affiliated with Consolidated Travel but did not become known to

   Plaintiffs until the discovery phase of the Illinois Class Action.

          60.     Plaintiffs allege that all the Defendants named herein, together with Consolidated

   Travel, are jointly and severally liable for violations of the TCPA.

   VI.    FACTUAL ALLEGATIONS

          A.      The Illegal Telemarketing Campaign

          61.     Consolidated Travel promotes vacation packages by mail, direct dial telephone

   calls, telephone call transfers, television, and radio for the purpose of selling vacation packages

   over the phone. The vacation package at issue here is a “free” two-night cruise for two aboard the

   Grand Celebration cruise liner sold for the cost of “port fees.” (the “Grand Celebration Vacation

   Package”).

          62.     Consolidated Travel hired Virtual Voice, an Indian company, on a commission

   basis to help market and sell the Grand Celebration Vacation Package. From December 29, 2014,

   through March 20, 2016 (the “Class Period”), Virtual Voice called millions of people in the U.S.

   to offer anybody who was interested “a free cruise simply to show you a great time.” Of those

   millions, hundreds of thousands are Class members.

          63.     Virtual Voice was Consolidated Travel’s agent in making phone calls to Plaintiffs

   and class members. Consolidated Travel conferred upon Virtual Voice express, implied, and

   apparent authority to market its “free cruise” product, make phone calls to class members, and

   violate the TCPA.




                                                    12
Case 0:19-cv-61509-WPD Document 17 Entered on FLSD Docket 10/03/2019 Page 13 of 22



          64.     These calls all began with the same innocuous introduction: “Hi, this is Jennifer

   with Holiday Cruise Line on a recorded line. Can you hear me okay?” (Consolidated Travel was

   doing business during the Class Period as Holiday Cruise Line.) There was, however, no

   “Jennifer.” The people who answered these calls were listening to a recording of a professional

   voice actor reading from a script approved by Consolidated Travel.

          65.     Nor was Consolidated Travel out to give anyone a “free cruise.” What Consolidated

   Travel wanted was to “upsell” the people who received Virtual Voice’s calls on bigger vacation

   packages that ran a thousand dollars or more.

          66.     The prerecorded voice prompts that Consolidated Travel approved were misleading

   in several other respects. For example, the prompts stated or indicated that the person receiving

   the call was a winner or had been selected, or was otherwise being included in a select group, to

   receive a “free cruise.” That was not true. Consolidated Travel was willing to and did sell the

   Grand Celebration Vacation Package to anyone over 18 with access to a credit or debit card. The

   prompts stated that the Grand Celebration Vacation Package was “free.” That was also untrue.

   Consolidated Travel charged, at minimum, $118 in “port fees.” The prompts stated that the purpose

   of the telemarketing call was to generate word of mouth advertising. That was untrue. This

   telemarketing campaign was not intended to and in fact did not generate any word of mouth

   advertising.

          67.     To make these misleading sales calls, Virtual Voice call centers used a type of

   “soundboard” telemarketing technology called Virtual Voice Technology software (“VVT

   Software”) to play prerecorded voice prompts that were scripted and recorded beforehand.




                                                   13
Case 0:19-cv-61509-WPD Document 17 Entered on FLSD Docket 10/03/2019 Page 14 of 22



           68.     Use of prerecorded voice was important to Consolidated Travel. While Virtual

   Voice agents generally spoke English as a second language and thus spoke with a noticeable Indian

   accent, scripted audio files could be recorded accent-free.

           69.     Virtual Voice agents accessed the VVT Software like any other website. After

   navigating to the site and logging in with a username and password, Virtual Voice agents gained

   access to a main screen from which they could make and transfer calls. This software was designed

   to be “idiot proof.” There was a dial next button onscreen and, next to that, dozens of voice prompt

   buttons. Clicking the dial next button would begin a call. Clicking a voice prompt button would

   play a corresponding prerecorded voice file.

           70.     Virtual Voice agents could choose between forty-seven different voice messages

   on the main screen. The messages vary from an initial greeting (“Hi, this is Jennifer . . .”) to

   inquiring about the caller’s interest (“. . . wouldn’t you be interested in a free cruise to the

   Bahamas?”) to completing a final transfer to CWT (“This looks really good. Congratulations you

   do qualify for the free cruise . . . But I just want to tell you that there is nothing like a cruise to the

   Bahamas. So I am going to place you on a brief hold to connect you to the cruise specialist.”). The

   messages also include basic interjections (“Hold on” and “could you repeat that?”) and other

   discrete disclosures (“you should know that I’m not selling anything,” “I’m a real person,” and

   “I’m assisted by prerecorded audio.”).

           71.     When a call was answered, Virtual Voice agents were required to play the first

   prerecorded prompt (“Hi, this is Jennifer with Holiday Cruise Line . . .”). Virtual Voice agents

   played this prompt on every call made to class members.




                                                       14
Case 0:19-cv-61509-WPD Document 17 Entered on FLSD Docket 10/03/2019 Page 15 of 22



          72.     Virtual Voice agents were instructed to click on these various prompts to generate

   interest in the Grand Celebration Vacation Package, to get these potential customers qualified, and

   then to transfer the calls to Consolidated Travel and its affiliates’ call centers in the U.S.

          73.     Virtual Voice agents made multiple calls simultaneously by logging into two

   different computers at the same time and by wearing two headsets.

          74.     Virtual Voice agents did not use their own voices to speak with consumers because

   they were not authorized to deviate from the preapproved script.

          75.     No one consented to receiving calls from Consolidated Travel, Virtual Voice, or

   any of the Defendants.

          76.     By making such unwanted calls, Defendants caused Plaintiffs and each of the Class

   members actual harm, including the aggravation and nuisance that necessarily accompanies the

   receipt of unsolicited calls, and the monies paid to their carriers for the receipt of such calls.

          77.     To redress these injuries, Plaintiffs seek an award of statutory damages to Plaintiffs

   and the Class under the TCPA, and an order trebling such award of statutory damages, together

   with costs and reasonable attorneys’ fees.

          B.      Consolidated Holdings Is The Alter Ego Of Consolidated Travel

          78.     Consolidated Holdings does not observe corporate formalities with its subsidiaries,

   Consolidated Travel and Caribbean.

          79.     Consolidated Holdings and Consolidated Travel share and comingle assets.

   Consolidated Travel employees, including Ms. Poole and Ms. Higgins, received compensation for

   their work as employees or Consolidated Travel from Caribbean.

          80.     Consolidated Holdings directed Consolidated Tavel employees to use the same

   office space and other assets of Caribbean. When Mr. Verrillo and Mr. Lambert decided to end




                                                     15
Case 0:19-cv-61509-WPD Document 17 Entered on FLSD Docket 10/03/2019 Page 16 of 22



   their telemarketing campaign activities through Caribbean, they started up a new one through

   Consolidated Travel. The Consolidated Travel campaign—the one at issue in this action—was

   staffed by the same personnel, working in the same office, sitting at the same desks, and using the

   same telephone numbers as had been used for the Caribbean campaign.

           C.      Consolidated Travel Did Not Observe Corporate Formalities

           81.     There was a complete failure to observe corporate formalities at Consolidated

   Travel. Ms. Poole has testified that she was named “President” of Consolidated Travel but had no

   idea whether she was ever actually elected to this position or what her duties were. She also

   testified she could not recall ever attending a single board meeting. She was never shown

   Consolidated Travel’s finances.

           D.      Verrillo And Lambert Used Consolidated Travel For An Improper Purpose

           82.     Mr. Verrillo and Mr. Lambert have a history of engaging in wrongful telemarketing

   activities, including those owned by Consolidated Holdings, and then dissolving such companies

   after they incur liability.

           83.     For example, in 1999, Mr. Verrillo and Mr. Lambert were named in lawsuits filed

   by Attorneys Generals of 18 states, including Illinois, for unfair and deceptive practices related to

   the marketing and sale of cruises. The Court entered a Final Judgment And Consent Decree as to

   Mr. Verrillo, Mr. Lambert, and their companies. Under the Final Judgment, Mr. Verrillo and

   Mr. Lambert agreed that they were permanently enjoined in Illinois from, among other things,

   “Representing to any consumer, directly or by implication, that the consumer is a ‘winner’ or that

   the consumer has been ‘selected’ or is otherwise being included in a select group for receipt of a

   prize or opportunity unless that is, in fact, true . . . when, in fact, the enterprise is a promotional




                                                     16
Case 0:19-cv-61509-WPD Document 17 Entered on FLSD Docket 10/03/2019 Page 17 of 22



   scheme designed to make contact with prospective customers, and all . . . of those ‘entering’

   receive the same ‘prize.’”

          84.     In 2008, the Florida Attorney General commenced an action against another

   company owned by Mr. Verrillo and Mr. Lambert, Imperial Majesty Cruise Line, LLC

   (“Imperial”) for misleading telemarketing or advertising practices. See State of Florida v. Imperial

   Majesty Cruise Line, LLC, No. 08-54154(18) (Fla. Cir. Ct.). On November 17, 2010, a Florida

   judge banned Imperial from charging fees above the advertised fare and ordered the company to

   pay $16 million in fines and restitution. Three years prior to that order, however, Mr. Verrillo and

   Mr. Lambert had already dissolved Imperial. As a result, Majesty, Mr. Verrillo, and Mr. Lambert

   avoided paying that amount.

          85.     Consolidated Holdings, Mr. Verrillo, and Mr. Lambert have also been the subject

   of a federal investigation. On March 3, 2015, the Federal Trade Commission, along with ten state

   attorneys general, commenced an action against a Caribbean for violations of the Telemarketing

   Act and the FTC’s Telemarketing Sales Rules. See FTC et al. v. Caribbean Cruise Line, Inc. et

   al., No. 15-cv-60423 (S.D. Fla.). The FTC entered into a consent judgment with Caribbean,

   whereby Caribbean agreed to refrain from further robocalls and to pay $500,000 in order to

   suspend a civil penalty of $7,730,000.

          86.     The    Canadian     Radio-television    and    Telecommunications       Commission

   (“CRTC”)—the FTC’s Canadian counterpart—has also investigated Consolidated Holdings. On

   March 11, 2015, the CRTC fined Consolidated Holdings $200,000 for engaging in violations of

   Canadian telemarketing law involving calls advertising free cruises. Notice of Violation:

   Consolidated Travel Holdings Croup, Inc., CRTC (Mar. 11, 2015), http://www.crtc.gc.ca/

   eng/archive/2015/vt150311.htm. Among the cited violations, the Canadian agency stated that




                                                   17
Case 0:19-cv-61509-WPD Document 17 Entered on FLSD Docket 10/03/2019 Page 18 of 22



   Consolidated Holdings initiated calls using an automatic dialing-announcing device without

   obtaining express consent. Based on essentially the same conduct, numerous class actions have

   been filed against Caribbean Cruise Line since 2012. See Birchmeier v. Caribbean Cruise Line,

   Inc., 302 F.R.D. 240, 243 (N.D. Ill. 2014) (discussing alleged telemarketing campaign involving

   political surveys); see also Jackson v. Caribbean Cruise Line, Inc., et al., No. 2:14-02485

   (E.D.N.Y.); Gordon v. Caribbean Cruise Line, Inc., et al., No. 1:14-05848 (N.D. Ill.); Izsak, et al.

   v. Caribbean Cruise Line, Inc., No. 0:14-62231 (S.D. Fla.).

   VII.   CLASS ALLEGATIONS

          87.     Plaintiffs bring Count I, as set forth below, on behalf of themselves and as a class

   action pursuant to the provisions of Rules 23(a) and (b)(3) of the Federal Rules of Civil Procedure

   on behalf of the same exact class they already represent in the Illinois action:

                  All persons (1) who Virtual Voice Technologies called from
                  December 29, 2014 through March 20, 2016, to market a cruise
                  aboard the Grand Celebration cruise liner sold by Consolidated
                  Travel, and (2) who answered such calls in the state of Illinois.

          88.     Certification of Plaintiffs’ claims for class-wide treatment is appropriate because

   Plaintiffs can prove the elements of their claims on a class-wide basis using the same evidence as

   would be used to prove those elements in individual actions alleging the same claims.

          89.     Numerosity – Federal Rule of Civil Procedure 23(a)(1). The members of the Class

   are so numerous that individual joinder of all Class members is impracticable. The Class consists

   of hundreds of thousands of people. Tens of thousands of Class members have already been

   identified in the Illinois Class Action.

          90.     Commonality and Predominance – Federal Rule of Civil Procedure 23(a)(2) and

   23(b)(3). This action involves common questions of law and fact, which predominate over any

   questions affecting individual Class members, including, without limitation:



                                                    18
Case 0:19-cv-61509-WPD Document 17 Entered on FLSD Docket 10/03/2019 Page 19 of 22



                  a.      Whether Virtual Voice called Plaintiffs and Class members;

                  b.      Whether Virtual Voice used the same technology (the VVT Software) to

          call Plaintiffs and Class members throughout the Class Period;

                  c.      Whether Virtual Voice agents used the VVT Software to play prerecorded

          voice to Plaintiffs and Class members;

                  d.      Whether using the VVT Software to play prerecorded voice constitutes use

          of “prerecorded voice” within the meaning of the TCPA;

                  e.      Whether Virtual Voice’s conduct violated the TCPA;

                  f.      Whether Defendants’ are personally liable for such violations;

                  g.      Whether Defendants’ violations of the TCPA were willful and knowing;

          and

                  h.      Whether Plaintiffs and Class members are entitled to statutory or other

          forms of monetary relief, and the amounts of such relief.

          91.     Typicality – Federal Rule of Civil Procedure 23(a)(3). Plaintiffs’ claims are typical

   of the other Class members’ claims because, among other things, all Class members were

   comparably injured through the uniform prohibited conduct described above.

          92.     Adequacy of Representation – Federal Rule of Civil Procedure 23(a)(4). Plaintiffs

   are adequate representatives of the Class because their interests do not conflict with the interests

   of the other Class members they seek to represent; they have retained counsel competent and

   experienced in complex commercial and class action litigation; and Plaintiffs intend to prosecute

   this action vigorously. The interests of the Class members will be fairly and adequately protected

   by the Plaintiffs and their counsel.




                                                   19
Case 0:19-cv-61509-WPD Document 17 Entered on FLSD Docket 10/03/2019 Page 20 of 22



           93.     Superiority – Federal Rule of Civil Procedure 23(b)(3). A class action is superior

   to any other available means for the fair and efficient adjudication of this controversy, and no

   unusual difficulties are likely to be encountered in the management of this class action. The

   damages or other financial detriment suffered by Plaintiffs and the other Class members are

   relatively small compared to the burden and expense that would be required to individually litigate

   their claims against Defendants, so it would be impracticable for Class members to individually

   seek redress for Defendants’ wrongful conduct. Even if Class members could afford individual

   litigation, the court system could not. Individualized litigation creates a potential for inconsistent

   or contradictory judgments, and increases the delay and expense to all parties and the court system.

   By contrast, the class action device presents far fewer management difficulties, and provides the

   benefits of single adjudication, economy of scale, and comprehensive judicial supervision.

   VIII. CLAIMS ALLEGED

                                               COUNT I
                                         Violation of the TCPA
                                      47 U.S.C. § 227(b)(1)(A)–(B)
                                        (On behalf of the Class)

           94.     Plaintiffs incorporate by reference the foregoing paragraphs of this Complaint as if

   fully stated herein.

           95.     The foregoing acts and omissions of Defendants constitute numerous and multiple

   violations of the TCPA, including but not limited to each of the above-cited provisions of 47 U.S.C.

   § 227 et seq.

           96.     As a result of Defendants’ violations of 47 U.S.C. § 227 et seq., Plaintiffs and Class

   members are entitled to an award of $500.00 in statutory damages for each and every call made in

   violation of the statute, pursuant to 47 U.S.C. § 227(b)(3)(B).




                                                    20
Case 0:19-cv-61509-WPD Document 17 Entered on FLSD Docket 10/03/2019 Page 21 of 22



           97.     Because Defendants’ violations were knowing or willful, Plaintiffs and members

   of the proposed class are entitled to treble damages of up to $1,500.00 for each and every call made

   in violation of the statute, pursuant to 47 U.S.C. § 227(b)(3)(C).

           98.     Plaintiffs and members of the proposed class are also entitled to an award of

   attorneys’ fees and costs.

   IX.     DEMAND FOR JURY TRIAL

           99.     Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial by jury

   of any and all issues in this action so triable of right.

   X.      PRAYER FOR RELIEF

           WHEREFORE, Plaintiffs Bakov and Hewlett individually and on behalf of the Class,

   requests that the Court enter an Order:

           A.      Certifying the Class as defined above, appointing Plaintiffs as the representatives
                   of the Class, and appointing their counsel as Class Counsel;

           B.      Awarding statutory damages;

           C.      Awarding of reasonable attorneys’ fees and costs; and

           D.      Granting such other and further relief that the Court deems reasonable and just.




                                                      21
Case 0:19-cv-61509-WPD Document 17 Entered on FLSD Docket 10/03/2019 Page 22 of 22




   Dated: October 3, 2019             Respectfully submitted,

                                      By:    /s/ Scott A. Bursor
                                             Scott A. Bursor

                                      BURSOR & FISHER, P.A.
                                      Scott A. Bursor
                                      scott@bursor.com
                                      2665 S. Bayshore Drive, Suite 220
                                      Miami, FL 33133
                                      Telephone: (305) 330-5512
                                      Facsimile: (212) 989-9163

                                      Yitzchak Kopel (To Be Admitted PHV)
                                      ykopel@bursor.com
                                      BURSOR & FISHER, P.A.
                                      888 Seventh Avenue
                                      New York, NY 10019
                                      Telephone: (646) 837-7150
                                      Facsimile: (212) 989-9163

                                      Joseph DePalma (To Be Admitted PHV)
                                      jdepalma@litedepalma.com
                                      Jeremy Nash (To Be Admitted PHV)
                                      jnash@litedepalma.com
                                      LITE DEPALMA GREENBERG, LLC
                                      570 Broad Street, Suite 1201
                                      Newark, NJ 07102
                                      Telephone: (973) 623-3000

                                      Katrina Carroll (To Be Admitted PHV)
                                      kcarroll@carlsonlynch.com
                                      Kyle A. Shamberg (To Be Admitted PHV)
                                      kshamberg@carlsonlynch.com
                                      CARLSON LYNCH LLP
                                      111 W. Washington Street, Suite 1240
                                      Chicago, Illinois 60602
                                      Telephone: (312) 750-1265

                                      Jeffrey Grant Brown
                                      jeff@jgbrownlaw.com
                                      JEFFREY GRANT BROWN, P.C.
                                      221 North LaSalle Street, Suite 1414
                                      Chicago, IL 60601
                                      Telephone: (312) 789-9700

                                      Attorneys for Plaintiffs




                                        22
